RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit Rule 206
                                File Name: 09a0080p.06

                UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________

                                                X
                          Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                 -
                                                 -
                                                 -
                                                      No. 07-2574
          v.
                                                 ,
                                                  >
                                                 -
                       Defendant-Appellant. -
 ROBERT GEORGE SHAFER,
                                                 -
                                                N
                   Appeal from the United States District Court
              for the Western District of Michigan at Grand Rapids.
               No. 07-00141-02—Robert J. Jonker, District Judge.
                                 Argued: December 2, 2008
                            Decided and Filed: March 3, 2009
                                                                                       *
       Before: MOORE and WHITE, Circuit Judges; TARNOW, District Judge.

                                    _________________

                                         COUNSEL
ARGUED: Richard E. Zambon, MITCHELL & ZAMBON, Grand Rapids, Michigan,
for Appellant. Donald A. Davis, ASSISTANT UNITED STATES ATTORNEY, Grand
Rapids, Michigan, for Appellee. ON BRIEF: Richard E. Zambon, MITCHELL &
ZAMBON, Grand Rapids, Michigan, for Appellant. Daniel Y. Mekaru, ASSISTANT
UNITED STATES ATTORNEY, Grand Rapids, Michigan, for Appellee.
       MOORE, J., delivered the opinion of the court, in which TARNOW, D. J.,
joined. WHITE, J. (pp. 13-14), delivered a separate dissenting opinion.
                                    _________________

                                         OPINION
                                    _________________

        KAREN NELSON MOORE, Circuit Judge. Defendant-Appellant Robert Shafer
(“Shafer”) appeals his sentence of 360 months of imprisonment resulting from his guilty


        *
        The Honorable Arthur J. Tarnow, United States District Judge for the Eastern District of
Michigan, sitting by designation.


                                               1
No. 07-2574           United States v. Shafer                                                    Page 2


plea to one count of enticing a minor to engage in sexually explicit conduct for the
purposes of producing visual depictions of such conduct and which were produced using
material which had been shipped and transported in interstate and foreign commerce in
violation of 18 U.S.C. § 2251(a) and his agreement to a forfeiture demand pursuant to
18 U.S.C. §§ 2253(a)(1) and (a)(3). Specifically, Shafer admitted to causing “an eleven-
year-old boy to undress and engage in sexually explicit conduct, including, but not
limited to, masturbation and the lascivious exhibition of his genitals and pubic area.
[Shafer] produced seven (7) digital images of the sexually explicit conduct using
materials which had been shipped and transported in interstate and foreign commerce,
including, but not limited to, a Sony Mavica brand digital camera that was manufactured
outside of the State of Michigan.” Joint Appendix (“J.A.”) at 14-15 (Indictment at 1-2).
Shafer’s sole argument on appeal is that the district court clearly erred at sentencing
when it imposed a two-level enhancement pursuant to the U. S. SENTENCING GUIDELINES
MANUAL (“U.S.S.G.”) § 2G2.1(b)(2)(A) (2006). For the reasons discussed below, we
VACATE Shafer’s sentence and REMAND for resentencing.

                                I. FACTS AND PROCEDURE

         The facts of this case are not in dispute. Shafer and codefendant Kurt Amundson
(“Amundson”) operated a licensed foster-care home in Michigan. On June 20, 2006, the
Van Buren County, Michigan, Sheriff’s Department received information from C.J., a
minor boy in Shafer’s and Amundson’s care, and C.J.’s father, that pertained to child
pornography and other illegal conduct involving Shafer and Amundson. C.J. stated that,
while he was under Shafer’s and Amundson’s care, he and other boys would join Shafer
and Amundson in the hot tub at the residence. On one occasion, C.J. saw Amundson and
Shafer in the hot tub with J.G., another minor ward of Amundson and Shafer, and B.H.,1
a minor boy; everyone in the hot tub was naked. C.J. also reported finding pornographic
pictures on Shafer’s and Amundson’s computers, but denied having any inappropriate
contact with either Shafer or Amundson.

         1
          B.H.’s mother, a friend of Shafer, had asked Shafer and Amundson to “act as a ‘Big Brother’”
to B.H. J.A. at 198 (Presentence Investigation Report (“PSR”) at 13 ¶ 62). There is no evidence that B.H.
was a ward of Shafer or Amundson.
No. 07-2574             United States v. Shafer                                                         Page 3


         On June 29, 2006, law-enforcement officials executed a search warrant on Shafer
and Amundson’s home, seizing various computers, floppy disks, DVDs, CDs,
videotapes, and an external hard drive. Shafer was the primary user of one computer,
which contained 144 images of suspected child pornography dating from November
2003 to April 5, 2006. In total, the search uncovered “20 images of child pornography
production; 25,086 images of child pornography; and 1,244 child pornographic videos.”
J.A. at 194 (Presentence Investigation Report (“PSR”) at 9 ¶ 35).

         Of the images discovered, several included images of B.H. either naked or
exposing his genitals or buttocks. One picture, taken when B.H. was eleven years old,
depicted B.H. masturbating. B.H. was thirteen years old at the time these photos were
discovered.

         On June 6, 2007, a grand jury returned a six-count indictment charging Shafer
and Amundson with sexually exploiting children. Law-enforcement officials arrested
Shafer and Amundson on June 7, 2007. Pursuant to a proffer agreement, the FBI
interviewed Shafer on July 18, 2007. At that time, “Shafer admitted molesting B.H.
since he was approximately 8 years old.” J.A. at 195 (PSR at 10 ¶ 47). Shafer believed
this molestation occurred “once every two weeks over a five or six year period.” Id.
Shafer further detailed specific instances in which he and Amundson molested B.H.
Shafer also admitted to sexually assaulting other children, but denied ever having sexual
intercourse with J.G.2

         On July 25, 2007, Shafer pleaded guilty to count one of the indictment, enticing
a minor to engage in sexually explicit conduct for the purposes of producing visual
depictions of such conduct and which were produced using material which had been
shipped and transported in interstate and foreign commerce in violation of 18 U.S.C.
§ 2251(a), and consented to the forfeiture allegation under 18 U.S.C. §§ 2253(a)(1) and



         2
               Contrary to Shafer’s assertion, J.G. claimed that Shafer and Amundson “‘licked [J.G.’s] penis
and made [J.G.] lick theirs; and made [J.G.] put [J.G.’s] privates in their butts.’” J.A. at 198 (PSR at 13
¶ 61). J.G. further alleged that Shafer and Amundson “‘put their privates in [J.G.’s] butt, and even though
it hurt. . . . (pause) they held [J.G.] down, and that’s when they hurt [J.G.’s] arm.’” Id. (ellipsis and (pause)
alterations in PSR). No charges were filed against Shafer relating to this accusation.
No. 07-2574        United States v. Shafer                                          Page 4


(a)(3) expressed in count six. Count one specifically stated that Shafer “caused an
eleven-year-old boy to undress and engage in sexually explicit conduct, including, but
not limited to, masturbation and the lascivious exhibition of his genitals and pubic area”
and produced seven “digital images of the sexually explicit conduct using materials
which had been shipped and transported in interstate and foreign commerce.” J.A. at 14-
15 (Indictment at 1-2).

       A PSR was ordered and provided to Shafer prior to sentencing. The PSR
calculated Shafer’s base offense level as 32 and imposed multiple enhancements. Shafer
raised several objections to the PSR in a sentencing memorandum. Most important for
purposes of this appeal, Shafer objected to a two-level enhancement awarded pursuant
to § 2G2.1(b)(2)(A), which applies when “the offense involved . . . the commission of
a sexual act or sexual contact.” U.S.S.G. § 2G2.1(b)(2)(A). Shafer argued that both the
term “sexual act” and the term “sexual contact” require one individual to touch another
individual and thus do not encompass self-masturbation.

       The district court responded to Shafer’s objections at Shafer’s sentencing hearing
on December 10, 2007. During argument regarding the § 2G2.1(b)(2)(A) enhancement,
Shafer conceded that there was evidence “that he personally had direct physical contact
with BH of a sexual nature but not with respect to the offense of conviction.” J.A. at 120
(Sent. Hr’g Tr. at 24).      The district judge overruled Shafer’s objection to the
§ 2G2.1(b)(2)(A) enhancement, finding two grounds to support imposing the
enhancement.

       First, the district judge found that, although “sexual act,” as defined by 18 U.S.C.
§ 2246(2), requires one individual to make contact with another individual, the plain
language of 18 U.S.C. § 2246(3) defining “sexual contact” is broader, covering self-
masturbation when done with the intent to arouse or gratify the sexual desire of either
the person masturbating or a person watching. Specifically, the district judge stressed
that § 2246(3) defined “sexual contact” to include “the intentional touching . . . of the
genitalia . . . of any person” and that “a person masturbating is caught touching the
genitalia of any person, namely, his or her own.” J.A. at 125 (Sent. Hr’g Tr. at 29). The
No. 07-2574         United States v. Shafer                                             Page 5


district judge further found that a person can masturbate “with the intent to abuse,
humiliate, harass, degrade, or arouse or gratify the sexual desire of any person,” as
required by § 2246(3), “and the desire of any person could include the [desire of the]
person masturbating, or in this case could include the [desire of the] people filming [the
masturbation], namely, [Shafer].” Id.

        Second, the district judge found that, for purposes of this case, § 2G2.1(b)(2)(A)
is not limited to

        the specific offense of conviction. Rather, I think, to say that the offense,
        not the offense of conviction, involved the commission of a sexual act or
        sexual contact implies more and suggests that the entire pattern of
        conduct involving at least a particular minor victim, such as BH in this
        case, ranging from earliest evidence of that at age 8 to the offense of
        conviction at age 11, is all part and parcel of the offense.
J.A. at 126 (Sent. Hr’g Tr. at 30). The district judge elaborated that “grooming conduct
was an admitted part of what was going on here. This was not sex by force; it was sex
by trust. And that involves ongoing acts and ongoing contact.” Id. The district judge
concluded that “anything related to that particular minor victim in the house of the co-
defendants as part of their overall relationship is fair consideration for application of that
guideline under 2G2.1[(b)](2)(A), and so that’s an alterative basis, and the Court is
holding that the enhancement would apply.” Id.

        After ruling on all of Shafer’s objections, some of which were sustained and are
not at issue in this appeal, and awarding a one-level reduction pursuant to the
Government’s motion for departure, the district court recalculated Shafer’s offense level
to be 41, with a criminal history level of I. The applicable guidelines range is 324 to 405
months; however, due to the statutory maximum for the offense to which Shafer pleaded,
Shafer’s guidelines range was set at 324 to 360 months. The district court sentenced
Shafer to 360 months of imprisonment. Shafer timely appealed.
No. 07-2574        United States v. Shafer                                         Page 6


                                    II. ANALYSIS

       Shafer contends that the district court erred when it imposed the two-level
enhancement pursuant to § 2G2.1(b)(2)(A) because: (1) “sexual contact” does not
include self-masturbation and (2) Shafer did not commit any “sexual contact” that can
be considered “relevant conduct” for purposes of the enhancement. Although we
disagree with Shafer’s assertion that “sexual contact” does not include self-masturbation,
we conclude that the district court’s imposition of an enhancement under
§ 2G2.1(b)(2)(A) cannot be supported by either theory advanced by the district court.

A. Standard of Review

       We review the sentencing court’s interpretation of the guidelines de novo and the
district court’s factual findings for clear error. United States v. Corrado, 304 F.3d 593,
607 (6th Cir. 2002) (citing United States v. Swiney, 203 F.3d 397, 401 (6th Cir.), cert.
denied, 530 U.S. 1238, 1268 (2000)). “If the district court’s factual findings are not
clearly erroneous, this court reviews de novo ‘the determination that the conduct in
question constituted relevant conduct.’” Id. (quoting United States v. Myers, 123 F.3d
350, 364 (6th Cir.), cert. denied, 522 U.S. 1020 (1997)).

B. Scope of “Sexual Contact” under 18 U.S.C. § 2246(3)

       Shafer contends that the term “sexual contact” does not include self-
masturbation. Neither party provided the court with any caselaw addressing whether
self-masturbation is covered by 18 U.S.C. § 2246(3)’s definition of “sexual contact.”
We also were unable to locate such a case in any circuit. Thus, this issue of statutory
interpretation appears to be a question of first impression.

       “‘A matter requiring statutory interpretation is a question of law requiring de
novo review, and the starting point for interpretation is the language of the statute
itself.’” United States v. Dedman, 527 F.3d 577, 584-85 (6th Cir. 2008) (quoting United
States v. Caldwell, 49 F.3d 251, 251 (6th Cir. 1995)) (second set of internal quotation
marks omitted). “Absent a clearly expressed legislative intention to the contrary, th[e
No. 07-2574            United States v. Shafer                                                     Page 7


statutory] language must ordinarily be regarded as conclusive.” Consumer Prod. Safety
Comm’n v. GTE Sylvania, Inc., 447 U.S. 102, 108 (1980).

         U.S.S.G. § 2G2.1(b)(2)(A) states that “[i]f the offense involved . . . the
commission of a sexual act or sexual contact, increase [the base offense level] by 2
levels.” U.S.S.G. § 2G2.1(b)(2)(A). “Sexual act” and “sexual contact” are defined in
18 U.S.C. §§ 2246(2) and (3), respectively. U.S.S.G. § 2G2.1(b)(2)(A) applic. n. 2.
“Sexual act” is defined, in pertinent part, as “the intentional touching, not through the
clothing, of the genitalia of another person who has not attained the age of 16 years with
an intent to abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of
any person.” 18 U.S.C. § 2246(2)(D) (emphasis added). Section 2246(3) defines
“sexual contact” as “the intentional touching, either directly or through the clothing, of
the genitalia, anus, groin, breast, inner thigh, or buttocks of any person with an intent to
abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of any person.”
18 U.S.C. § 2246(3) (emphasis added).3

         The Government argues that, although self-masturbation is not a “sexual act”
because it does not involve the touching of another, the plain text of the statute reveals
that “sexual contact” is a broader term that encompasses the sexual touching of oneself.
This argument has merit. Section 2246(3) clearly states that “sexual contact” involves
certain intentional touching of “any person.” “Any person” includes a person touching
himself or herself. See MERRIAM WEBSTER’S COLLEGIATE DICTIONARY 53 (10th ed.
1995) (defining “any” as “EVERY—used to indicate one selected without restriction”).
This argument is strengthened by the fact that the definition of “sexual act” requires the
touching “of another person.” § 2246(2)(D). “Another person” clearly requires at least
two individuals to be involved in the act. Thus, because Congress chose to use different
language when defining “sexual contact,” it seems clear that Congress intended not to
limit “sexual contact” in the same way it limited “sexual act.”


         3
          Section 2G2.1(b)(2)(A) also requires that the offense of conviction “involved” a “sexual act”
or “sexual contact.” In the instant case, it is obvious that the offense of conviction “involved” the act of
self-masturbation, and Shafer does not argue otherwise. Thus, we need not and do not decide the
parameters of the term “involved” as used in § 2G2.1(b)(2)(A).
No. 07-2574            United States v. Shafer                                                      Page 8


         Shafer argues that, because Congress failed to “specifically include self-
masturbation in the definition of ‘sexual contact,’” we should not “invade the role of
Congress and define statutory terms,” and contends that we should hold that “sexual
contact,” like “sexual act,” requires one person to touch another person. Shafer Br. at
14. However, it appears that it is Shafer who is trying to “invade the role of Congress”
by attempting to import a requirement into a clear statute that the language does not
support. Nothing in § 2246(3) supports a holding that more than one person must be
involved for “sexual contact” to occur. Simply because the statute does not specifically
state that self-masturbation qualifies as “sexual contact” does not mean that Congress
intended for such an act to be excluded, especially when self-masturbation falls squarely
within the plain language of § 2246(3). Because the language is clear and there is not
a “a clearly expressed legislative intention to the contrary,” we must read § 2246(3) to
mean exactly what it says. Consumer Prod., 447 U.S. at 108. Such a reading requires
us to hold that “sexual contact,” as defined by § 2246(3), includes self-masturbation.4

         The statutory requirements for “sexual contact” also include an intent element.
Section 2246(3) states that “sexual contact” occurs if there is “the intentional touching
. . . of the genitalia . . . of any person with an intent to abuse, humiliate, harass, degrade,
or arouse or gratify the sexual desire of any person.” § 2246(3) (emphasis added). The
plain language of the statute requires that the person who is doing the “touching” must
have a specific intent. Thus, in this case, B.H. must have self-masturbated with the
intent either to abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire
of some person—himself or Shafer. The district judge made no findings regarding
B.H.’s intent. Furthermore, given B.H.’s age at the time of the offense, we are unwilling
to infer the necessary intent from the act of masturbation. When an adult is engaging in
explicit sexual contact at the behest of an onlooker, it may be appropriate to infer from


         4
           Shafer makes much of the case of United States v. Starr, 486 F. Supp. 2d 940 (N.D. Iowa 2007).
However, Starr considered only whether the definition of “sexual act” covers self-masturbation, finding
that self-masturbation was not a “sexual act” because Congress’s use of the phrase “of another” in the
definition of “sexual act” limited the conduct that could be consider a “sexual act” to conduct that involved
“some physical contact between the defendant and another person.” Id. at 947. As Shafer admits, Starr
did not address the definition of “sexual contact.” Shafer Br. at 14. Shafer does not explain why Starr is
relevant, and we could not find any language in that case that would be helpful in resolving the instant
appeal.
No. 07-2574        United States v. Shafer                                          Page 9


the circumstances that such an individual is engaging in the sexual contact with the
intent to fulfill either his or her own sexual gratification or the gratification of the
onlooker. However, when the person engaging in the sexual contact is an eleven-year-
old boy, drawing such an inference is not legally sound. In the instant case, it is just as
likely, if not more likely, that B.H. self-masturbated merely to gain Shafer’s approval,
and thus B.H.’s only intent was to please Shafer in a non-sexual way. Because there are
insufficient facts on the record to support a finding of B.H.’s intent, we cannot uphold
the imposition of the § 2G2.1(b)(2)(A) enhancement based on the district court’s first
theory. However, our holding does not preclude the district court from making the
necessary finding of intent on remand.

C. Relevant Conduct

       The district court alternatively reasoned that imposing the § 2G2.1(b)(2)(A)
enhancement was proper because Shafer admitted to past “direct physical contact with
BH of a sexual nature but not with respect to the offense of conviction,” J.A. at 120
(Sent. Hr’g Tr. at 24), which constituted relevant conduct. This approach is also flawed.

       To apply a two-level enhancement under § 2G2.1(b)(2)(A), a court must find that
“the offense involved . . . the commission of a sexual act or sexual contact.” U.S.S.G.
§ 2G2.1(b)(2)(A) (2006). The guidelines state that “offense” should be defined as “the
offense of conviction and all relevant conduct under § 1B1.3 (Relevant Conduct) unless
a different meaning is specified or is otherwise clear from the context.” U.S.S.G.
§ 1B1.1 applic. n.1(H). Furthermore, relevant conduct is defined as “all acts and
omissions committed, aided, abetted, counseled, commanded, induced, procured, or
willfully caused by the defendant . . . that occurred during the commission of the offense
of conviction, in preparation for that offense, or in the course of attempting to avoid
detection or responsibility for that offense.” U.S.S.G. § 1B1.3(a)(1)(A). There is no
evidence that Shafer committed a sexual act or sexual contact during the commission of
No. 07-2574            United States v. Shafer                                                     Page 10


the offense of conviction5 or in the course of attempting to avoid detection or
responsibility for the offense of conviction. Therefore, reading these provisions together
in the light most pertinent to the instant case, the district court could award Shafer a two-
level enhancement under § 2G2.1(b)(2)(A) only if any of the acts or omissions Shafer
committed in preparation for the offense of conviction involved the commission of a
sexual act or sexual contact.

         The sentencing guidelines do not provide a definition for the phrase “in
preparation for,” and we have found little caselaw analyzing the phrase.6 In fact, we
found only one case that stated any specific requirements regarding acts “in preparation
for” an offense of conviction. See United States v. Yerena-Magana, 478 F.3d 683, 689
(5th Cir. 2007). In Yerena-Magana, a defendant argued that his illegal entry into the
United States on May 24, 2004, was done in preparation for his drug offense of June 24,
2004, his offense of conviction. Id. at 686. The defendant claimed that the illegal entry
constituted relevant conduct and could not be counted as a prior sentence under U.S.S.G.
§ 4A1.1 in calculating his criminal history score. Id. The Fifth Circuit rejected the
argument, noting that “[t]here [was] no evidence in the record . . . that Yerena-Magana
intended to commit the drug offense for which he was sentenced at the time he illegally
entered the United States. We will not infer that he illegally entered this country ‘in
preparation for’ the drug offense, as he requests.” Id. at 689 (emphasis added) (footnote
omitted).

         We find Yerena-Magana’s analysis helpful. In its most common and natural
usage, the phrase “in preparation for” encompasses “[t]hings done to get ready for an


         5
           It is important to emphasize that Shafer pleaded guilty to “us[ing], persuad[ing], induc[ing], and
entic[ing] a minor to engage in sexually explicit conduct for the purpose of producing visual depictions
of such conduct and which were produced using materials which had been shipped and transported in
interstate and foreign commerce.” J.A. at 14 (Indictment at 1). This is the offense of conviction. As
explained above, this offense itself could not trigger the application of § 2G2.1(b)(2)(A).
         6
          In most cases, a court simply states that conduct is or is not done in preparation for the offense
of conviction, with no further explanation. See, e.g., United States v. Gill, 348 F.3d 147, 153 (6th Cir.
2003) (noting that “[p]ossessing drugs for personal use was not part of or connected to the commission of,
preparation for, or concealment of the distribution-type offense,” without explanation); United States v.
Phelps, 536 F.3d 862, 868-69 (8th Cir. 2008) (holding that an “offense did not occur during the
commission of the federal offense, in preparation for the federal offense, or in the course of attempting to
avoid detection for the federal offense,” without further explanation).
No. 07-2574         United States v. Shafer                                         Page 11


event or undertaking; preparatory measures.” Oxford English Dictionary Online,
www.dictionary.oed.com (last visited February 12, 2009) (defining “preparations”).
This definition suggests that acts are done “in preparation for” other acts when the actor
performs that first act with an intent or purpose to “get ready for” the later act.
Moreover, lack of an intent requirement would expand the realm of “relevant conduct”
to include any and all conduct that preceded the offense of conviction, even if that
conduct was not done with any intent or purpose to prepare for the offense of conviction.
There is no support for such a broad reading of “in preparation for” in the text of the
guidelines or in the caselaw. Therefore, we conclude that, to support an enhancement
based on § 1B1.3(1)’s “in preparation for” language, there must be record evidence
regarding the intent of the defendant in performing the alleged preparatory actions.

        In the instant case, the record does support a finding that Shafer sexually abused
B.H. prior to the offense of conviction and that that abuse involved either “sexual
contact” or a “sexual act.” J.A. at 120 (Sent. Hr’g Tr. at 24) (“Mr. Shafer concedes that
there’s evidence in the form of that other tape indicating that he personally had direct
physical contact with BH of a sexual nature but not with respect to the offense of
conviction.”). However, the record is completely devoid of evidence regarding Shafer’s
intent in inflicting the previous sexual abuse on B.H. Thus, to affirm on “relevant
conduct” grounds, we would have to conclude that Shafer’s “direct physical contact with
BH of a sexual nature” was in preparation for the later self-masturbation by B.H., even
though there is no evidence that Shafer did any of those prior acts with the intent to have
B.H. masturbate later. This we cannot do.

        The district court side-stepped this issue by concluding that this case involved
“grooming conduct” that transformed all of Shafer’s previous sexual abuse of B.H. into
relevant conduct. J.A. at 126 (Sent. Hr’g Tr. at 30). Although it may be true that
Shafer’s previous sexual abuse of B.H. made it easier for Shafer to convince B.H. to
participate in the offense of conviction, that fact does not by itself support a finding that
Shafer committed the previous abuse with any intent to have B.H. later self-masturbate.
In other words, the mere fact that there was previous sexual abuse does not prove that
No. 07-2574         United States v. Shafer                                    Page 12


the previous abuse was perpetrated in preparation for the subsequent offense of
conviction here. Without evidence of Shafer’s intent in inflicting the previous sexual
abuse, we cannot uphold the § 2G2.1(b)(2)(A) enhancement under a relevant-conduct
theory.

                                 III. CONCLUSION

          Because (1) there is no evidence regarding B.H.’s intent when he self-
masturbated, and (2) there is no evidence that Shafer’s prior abuse of B.H. was done in
preparation for the offense of conviction, we conclude that the two-level enhancement
pursuant to U.S.S.G. § 2G2.1(b)(2)(A) does not apply here. Therefore, we VACATE
Shafer’s sentence and REMAND for further proceedings consistent with this opinion.
No. 07-2574         United States v. Shafer                                        Page 13


                                      _________________

                                          DISSENT
                                      _________________

        WHITE, Circuit Judge, dissenting. Because I understand the district court to
have made a factual finding regarding B.H.’s intent, which finding is adequately
supported by the record, I dissent.

        In an appeal of a criminal sentence “[w]e review de novo the sentencing court’s
interpretation of the Sentencing Guidelines and statutes, and we review for clear error
its factual findings.” United States v. Corrado, 304 F.3d 593, 607 (6th Cir. 2002); see
also United States v. King, 516 F.3d 425, 427 (6th Cir. 2008).

        The district court analyzed the relevant guideline and concluded that “the
language of [18 U.S.C. §] 2246(3) defining ‘sexual contact’ is much broader” than the
language defining “sexual act.” (J.A. at 125.) The court discussed the statutory
language and applied it to the instant case:

                The language in the statute says the term “sexual contact” means
        the intentional touching, either directly or through the clothing, of the
        genitalia, and some other body parts, of any person, a person
        masturbating is caught touching the genitalia of any person, namely, his
        or her own, with the intent to abuse, humiliate, harass, degrade, or arouse
        or gratify the sexual desire of any person, and the desire of any person
        could include the person masturbating, or in this case could include the
        people filming it, namely, the defendants. So I think that the literal
        language of the statute, even applying the guideline in its narrowest
        possible application to the specific offense of conviction and no other
        related contact or conduct, is enough to warrant the enhancement.
(J.A. at 125-26.) The majority agrees with the district court’s statutory analysis but stops
short of accepting its application of the statute to the facts. I would accept the district
court’s conclusion in its totality.

        In holding that “the desire of any person could include the person masturbating,
or in this case could include the people filming it, namely, the defendants,” and that the
“narrowest possible application” of U.S.S.G. § 2G2.1 “is enough to warrant the
No. 07-2574         United States v. Shafer                                        Page 14


enhancement,” the court implicitly found that B.H.’s intent in engaging in sexual contact
was to arouse or gratify Shafer’s and Amundson’s sexual desire. It is quite possible that
B.H. had additional intentions when he engaged in the sexual contact (e.g., gaining
defendant’s approval, avoiding defendant’s disapproval, gratifying his own desires).
However, this does not render the district court’s conclusion either unsupported or
clearly erroneous. Given the entire pattern of conduct – which involved ongoing sexual
acts and sexual contact in the years preceding the offense of conviction – I do not agree
that the inference that B.H. acted with the intent to gratify Shafer’s sexual desire is “not
legally sound.” Maj. Op. at 9. It was a fair inference that B.H. had become familiar with
Shafer’s sexual desires and engaged in the activity to satisfy them, without regard to
whether at age eleven he fully understood what he was doing.

        I would affirm on this basis.